Opinion by
Mr. Justice Knauss.
The parties to this writ of error are aligned in this court the same as they appeared in the trial court. We shall refer to them as plaintiff and defendant.
The action was one to recover damages allegedly sustained by plaintiff when a motorcycle which he was riding collided with a cow on Highway No. 6 near Frisco, Colorado. The complaint alleged that the cow was the property of defendant. The answer denied the defend*373ant’s ownership or control of the animal, and other material allegations of the complaint.
A jury was empaneled to try the issues and at the end of plaintiff’s case the trial court directed a verdict in favor of defendant. From the judgment entered on this verdict, the plaintiff brings the case here.
We have carefully considered all the testimony offered by plaintiff in support of his claim and fail to find anything which sustains or tends to sustain the allegation that the cow was the property of, or under the control of, defendant.
The judgment is, therefore, affirmed.
Mr. Chief Justice Sutton and Mr. Justice Frantz concur.